DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,5,8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Nochta to (US20180097710) in view of Verma to (US20170230461) further in view of  Jeuk to (US 20180255152)

Regarding claim 1, Nochta teaches a method comprising: identifying, by a network device, a plurality of Internet of Things (IoT) devices that are in an IoT service area with connectivity to a common wireless station; ([0031] discloses the backend server can request a status update from one or more sensor nodes. The status request may include a request for operational health, status of a monitored parameter) 
determining, by the network device, a reporting configuration for each of the IoT devices associated with an initiation of reporting instances via the wireless network; ,([0030] discloses a sensor node can proactively send a message to the backend server. For example, the sensor node can report operational health, low battery condition,[0029] discloses the backend server can store configuration information associated with the entire IoT system. For example, information such as a list of sensor nodes/end devices with name, location, protocol, sensing capabilities, technical specification, installation date, last message received, reporting time limit)

Nochta does not explicitly teach determining, by the network device and based on the reporting configurations, that the reporting configuration for at least one IoT device schedules the initiation of at least one of the reporting instances at a point in time that coincides with the initiation of the reporting instances scheduled by the reporting 
However, Verma teaches determining, by the network device and based on the reporting configurations;([0098] discloses the user input feedback is reported back to the IoT Controller 500 via the UIBC (e.g., similar to block 835 of FIG. 8). At block 1050, the IoT Controller 800 determines whether to modify setting(s) associated with one or more IoT devices 1 . . . N based on the user input feedback received at block 1045 (e.g., similar to block 840 of FIG. 8)) modifying, by the network device, the reporting configuration of the at least one IoT device to apply a starting time offset to the at least one of the reporting instances ([0098] discloses If the IoT Controller 500 determines not to modify any setting(s) associated with any of IoT devices 1 . . . N at block 1050, then no setting modification is made, block 1055 (e.g., similar to block 845 of FIG. 8). Otherwise, if the IoT Controller 500 determines to modify setting(s) associated with one or more of the IoT devices 1 . . . N at block 1050,)
However, Jeuk teaches the reporting configuration for at least one IoT device schedules the initiation of at least one of the reporting instances at a point in time that coincides with the initiation of the reporting instances scheduled by the reporting configuration for at least a threshold number of the IoT devices([0032] discloses NSH 364(A) comprises instructions for requesting information from IoT devices in sub-groups 370(1) and 375(2), and from device aggregation group 380. As such, NSH 364(A) includes device instruction sets corresponding to each of the sub-groups 370(1) and 375(2), and from device aggregation group 380, which are identified by their respective IDs)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of  Nochta include determining, by the network device and based on the reporting configurations, that the reporting configuration for at least one IoT device schedules the initiation of at least one of the reporting instances at a point in time that coincides with the initiation of the reporting instances scheduled by the reporting configuration for at least a threshold number of the IoT devices; and modifying, by the network device, the reporting configuration of the at least one IoT device to apply a starting time offset to the at least one of the reporting instances, as suggested by Verma and Jeuk. This modification would benefit the system to facilitate an efficient use of network resources.
Regarding claim 2, the combination of Nochta  and Verma, and Jeuk teaches The method of claim 1, further comprising: transmitting, to the at least one IoT device, a message identifying the modified reporting configuration(Verma [0098] discloses if the IoT Controller 500 determines to modify setting(s) associated with one or more of the IoT devices 1 . . . N at block 1050, then the IoT Controller 500 transmits one or more instructions over the IoT communications interface to request the one or more IoT devices modify their respective setting(s) at block 1060 (e.g., similar to block 850 of FIG. 8). The one or more IoT devices then update their respective setting(s) at block 1065 (e.g., similar to 855)).
Regarding claim 5, the combination of Nochta  and Verma, and Jeuk teaches wherein the modified reporting configuration enables at least one of a potential signal loading reduction over the network or a potential power consumption reduction for the at least one IoT device(Verma [0098] discloses If the IoT Controller 500 determines not to modify any setting(s) associated with any of IoT devices 1 . . . N at block 1050, then no setting modification is made, block 1055 (e.g., similar to block 845 of FIG. 8). Otherwise, if the IoT Controller 500 determines to modify setting(s) associated with one or more of the IoT devices 1 . . . N at block 1050).
Regarding claim 8, Nochta teaches a method comprising: identifying, by a network device, a plurality of Internet of Things (IoT) devices that are in an IoT service area with connectivity to a common wireless station; ([0031] discloses the backend server can request a status update from one or more sensor nodes. The status request may include a request for operational health, status of a monitored parameter) 
determine a reporting configuration of each of the IoT devices associated with an initiation of reporting instances via the wireless network,([0030] discloses a sensor node can proactively send a message to the backend server. For example, the sensor node can report operational health, low battery condition,[0029] discloses the backend server can store configuration information associated with the entire IoT system. For example, information such as a list of sensor nodes/end devices with name, location, protocol, sensing capabilities, technical specification, installation date, last message received, reporting time limit)
Nochta does not explicitly teach modify the reporting configuration of the at least one IoT device to enable at least one of a potential signal loading reduction over the wireless network or a potential power consumption reduction related to the reporting configuration associated with at least one of the IoT devices; send, via the communication interface and to the at least one IoT device, a message identifying the modified reporting configuration; form a set of the IoT devices based on a location of each IoT device of the set with respect to the service area, wherein the set includes the at least one IoT device; and collectively schedule the initiation of the reporting instances based on the reporting configurations of the IoT devices of the set, wherein the initiation of the reporting instances is alternately performed by each IoT device of the set
 
However, Verma teaches modify the reporting configuration of the at least one IoT device to enable at least one of a potential signal loading reduction over the wireless network or a potential power consumption reduction related to the reporting configuration associated with at least one of the IoT devices([0098] discloses If the IoT Controller 500 determines not to modify any setting(s) associated with any of IoT devices 1 . . . N at block 1050, then no setting modification is made, block 1055 (e.g., similar to block 845 of FIG. 8). Otherwise, if the IoT Controller 500 determines to modify setting(s) associated with one or more of the IoT devices 1 . . . N at block 1050) send, via the communication interface and to the at least one IoT device, a message identifying the  ([0098] discloses if the IoT Controller 500 determines to modify setting(s) associated with one or more of the IoT devices 1 . . . N at block 1050, then the IoT Controller 500 transmits one or more instructions over the IoT communications interface to request the one or more IoT devices modify their respective setting(s) at block 1060 (e.g., similar to block 850 of FIG. 8). The one or more IoT devices then update their respective setting(s) at block 1065 (e.g., similar to 855))

However, Jeuk teaches form a set of the IoT devices based on a location of each IoT device of the set with respect to the service area, wherein the set includes the at least one IoT device; ([0034] discloses aggregated data set 1 corresponds to data gathered /reported by IoT devices in sub -group 370(1). Thus, a group of IoTs based on location had already been formed) and collectively schedule the initiation of the reporting instances based on the reporting configurations of the IoT devices of the set, wherein the initiation of the reporting instances is alternately performed by each IoT device of the set([0034] discloses the modified NSH 364(B) includes aggregated data sets reported by sub-groups 370(1) and 375(2) and device aggregation group 380. In one example, aggregated data set 1 corresponds to data gathered /reported by IoT devices in sub -group 370(1), aggregated data set 2 corresponds to data gathered /reported by IoT devices in sub -group 375(2), and aggregated data set 3 corresponds to data gathered /reported by IoT devices in device aggregation group 380).

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of  Nochta include modify the reporting configuration of the at least one IoT device to enable at least one of a potential signal loading reduction over the wireless network or a potential power consumption reduction related to the reporting configuration associated with at least one of the IoT devices; send, via the communication interface and to the at least one IoT device, a message identifying the modified reporting configuration; form a set of the IoT devices based on a location of each IoT device of the set with respect to the service area, wherein the set includes the at least one IoT device; and collectively schedule the initiation of the reporting instances based on the reporting configurations of the IoT devices of the set, wherein the initiation of the reporting instances is alternately performed by each IoT device of the set, as suggested by Verma and Jeuk. This modification would benefit the system to facilitate an efficient use of network resources.

Claims 3,10,is/are rejected under 35 U.S.C. 103 as being unpatentable over Nochta to (US20180097710) in view of Verma to (US20170230461) and  Jeuk and  further in view of Chun to (US20150253747)
Regarding claims 3,10 the combination of Nochta  and Verma and Jeuk does not explicitly teach wherein the modified reporting configuration configures the IoT device to automatically switch the at least one IoT device to an airplane mode upon a determination that the IoT device is in flight based on acceleration data and pressure data obtained by the at least one IoT device
([0078] discloses when it is determined that the mobile device is in the airplane by comparing the user and external environment estimation information, it can be automatically changed to an airplane mode)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of  Nochta and Verma and Jeuk include wherein the modified reporting configuration configures the IoT device to automatically switch the at least one IoT device to an airplane mode upon a determination that the IoT device is in flight based on acceleration data and pressure data obtained by the at least one IoT device, as suggested by Chun. This modification would benefit the system to conserve power.

Claims 6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nochta to (US20180097710) in view of Verma to (US20170230461) and  Jeuk and  further in view of Nolan to (US20170187588)
Regarding claims 6,13 the combination of Nochta  and Verma and Jeuk does not explicitly teach wherein the modified reporting configuration is to limit the initiation of the reporting instances, by the at least one IoT device, to an alarm event related to reporting data acquired by the at least one IoT device
However, Nolan teaches wherein the modified reporting configuration is to limit the initiation of the reporting instances, by the at least one IoT device, to an alarm event related to reporting data acquired by the at least one IoT device([0021] IoT devices may selectively report cached messages to the aggregating system. In various embodiments, such selective reporting may be based, as least in part, on an entropy analysis which may detect which measurements exhibit a higher entropy than other measurements)Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of  Nochta and Verma and Jeuk include wherein the modified reporting configuration is to limit the initiation of the reporting instances, by the at least one IoT device, to an alarm event related to reporting data acquired by the at least one IoT device, as suggested by Nolan. This modification would benefit the system to avoid over flooding.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nochta to (US20180097710) in view of Verma to (US20170230461) and  Jeuk and  further in view of Liberg to (US20160073395)Regarding claims 7, 14 the combination of Nochta  and Verma and Jeuk does not explicitly teach wherein the modified reporting configuration is to skip the initiation of the reporting instance, by the at least one IoT device, when reporting data acquired by the at least one device does not differ from previously-reported data transmitted in a last reporting instance

However, Liberg teaches wherein the modified reporting configuration is to skip the initiation of the reporting instance, by the at least one IoT device, when reporting data acquired by the at least one device does not differ from previously-reported data transmitted in a last reporting instance ([0059] discloses skips the paging step because the wireless access node 106 (e.g., BSS 106) already has knowledge of the specific cell that is serving the target IoT device )
.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nochta to (US20180097710) in view of Verma to (US20170230461) further in view of  Munafo to (US20180287869)
Regarding claim 15, Nochta teaches a method comprising: identify Internet of Things (IoT) devices in a wireless network in a service area; ([0031] discloses the backend server can request a status update from one or more sensor nodes. The status request may include a request for operational health, status of a monitored parameter) determine a reporting configuration for each of the IoT devices associated with an initiation of reporting instances via the wireless network;,([0030] discloses a sensor node can proactively send a message to the backend server. For example, the sensor node can report operational health, low battery condition,[0029] discloses the backend server can store configuration information associated with the entire IoT system. For example, information such as a list of sensor nodes/end devices with name, location, protocol, sensing capabilities, technical specification, installation date, last message received, reporting time limit)

modify the reporting configuration of the at least one IoT device to enable at least one of a potential signal loading reduction over the wireless network or a potential power consumption reduction related to the reporting configuration associated with at least one of the IoT devices; transmit, to the at least one IoT device, a first message identifying the modified reporting configuration; detect that one or more of the IoT devices is no longer in the wireless network; re-identify, based on the detecting, the at least one of a potential signal loading reduction over the wireless network or a potential power consumption reduction; and update, based on the re-identification, the modified reporting configuration
However, Verma teaches modify the reporting configuration of the at least one IoT device to enable at least one of a potential signal loading reduction over the wireless network or a potential power consumption reduction related to the reporting configuration associated with at least one of the IoT devices([0098] discloses If the IoT Controller 500 determines not to modify any setting(s) associated with any of IoT devices 1 . . . N at block 1050, then no setting modification is made, block 1055 (e.g., similar to block 845 of FIG. 8). Otherwise, if the IoT Controller 500 determines to modify setting(s) associated with one or more of the IoT devices 1 . . . N at block 1050,send, via the communication interface and to the at least one IoT device, a message identifying the modified reporting configuration; ([0098] discloses if the IoT Controller 500 determines to modify setting(s) associated with one or more of the IoT devices 1 . . . N at block 1050, then the IoT Controller 500 transmits one or more instructions over the IoT communications interface to request the one or more IoT devices modify their respective setting(s) at block 1060 (e.g., similar to block 850 of FIG. 8). The one or more IoT devices then update their respective setting(s) at block 1065 (e.g., similar to 855))

Munafo teaches detect that one or more of the IoT devices is no longer in the wireless network; re-identify, based on the detecting, the at least one of a potential signal loading reduction over the wireless network or a potential power consumption reduction; ([0058 ] discloses the IoT devices forming the fog device 402 may be configured in a declarative programming style, allowing the IoT devices to reconfigure their operations and communications, such as to determine needed resources in response to conditions, queries, and device failures… As the transient devices 412, 414, and 416, leave the vicinity of the fog device 402, it may reconfigure itself to eliminate those IoT devices from the network)  and update, based on the re-identification, the modified reporting configuration([0058] discloses As the transient devices 412, 414, and 416, leave the vicinity of the fog device 402, it may reconfigure itself to eliminate those IoT devices from the network) 

Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of  Nochta include modify the reporting configuration of the at least one IoT device to enable at least one of a potential signal loading reduction over the wireless network or a potential power , as suggested by Verma and Munafo. This modification would benefit the system to facilitate an efficient use of network resources.
Claims 17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nochta to (US20180097710) in view of Verma to (US20170230461) and  Munafo and  further in view of Chun to (US20150253747)
Regarding claim 17 the combination of Nochta  and Verma and Munafo does not explicitly teach wherein the modified reporting configuration configures the IoT device to automatically switch the at least one IoT device to an airplane mode upon a determination that the IoT device is in flight based on acceleration data and pressure data obtained by the at least one IoT device
However, Chun teaches wherein the modified reporting configuration configures the IoT device to automatically switch the at least one IoT device to an airplane mode upon a determination that the IoT device is in flight based on acceleration data and pressure data obtained by the at least one IoT device([0078] discloses when it is determined that the mobile device is in the airplane by comparing the user and external environment estimation information, it can be automatically changed to an airplane mode)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of  Nochta and Verma and Munafo 

Regarding claim 19, the combination of Nochta  and Verma and Munafo does not explicitly teach wherein the instructions to determine the identity associated with the IoT device, further include instructions executable by the processor of the computational device, which when executed cause the computational device to: detect, based on altitude data, that the IoT devices are deployed in an aircraft; and suspend the reporting instances during a flight of the aircraft

However, Chun teaches detect, based on altitude data, that the IoT devices are deployed in an aircraft; and suspend the reporting instances during a flight of the aircraft ([0078] discloses when it is determined that the mobile device is in the airplane by comparing the user and external environment estimation information, it can be automatically changed to an airplane mode)
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of  Nochta and Verma and Munafo detect, based on altitude data, that the IoT devices are deployed in an aircraft; and suspend the reporting instances during a flight of the aircraft, as suggested by Chun. This modification would benefit the system to conserve power.


Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nochta to (US20180097710) in view of Verma to (US20170230461) and  Munafo and  further in view of Liberg to (US20160073395)Regarding claim 20 the combination of Nochta  and Verma and Munafo does not explicitly teach wherein the modified reporting configuration is to skip the initiation of the reporting instance, by the at least one IoT device, when reporting data acquired by the at least one device does not differ from previously-reported data transmitted in a last reporting instance

However, Liberg teaches wherein the modified reporting configuration is to skip the initiation of the reporting instance, by the at least one IoT device, when reporting data acquired by the at least one device does not differ from previously-reported data transmitted in a last reporting instance ([0059] discloses skips the paging step because the wireless access node 106 (e.g., BSS 106) already has knowledge of the specific cell that is serving the target IoT device )
Therefore it would have been obvious to one ordinarily skilled in the art before the effective filling date of the claimed invention to enable the system of  Nochta and Verma and Munafo include wherein the modified reporting configuration is to skip the initiation of the reporting instance, by the at least one IoT device, when reporting data acquired by the at least one device does not differ from previously-reported data transmitted in a last reporting instance, as suggested by Liberg. This modification would benefit the system to conserve network resource.

Allowable Subject Matter
Claims 4, 9,12,16,18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461